Iohn Grosvenner plaint. conta Richard Hall & Elizabeth Hall his wife the Relict & sole Executrix of Iohn Holbrooke decd Def* for witholding a parcel of Leather amounting to the value of one hundred pounds or thereabouts, which Leather was committed to Iohn Hol-brooke deced by the plaint, sometime in the year. 1676. to dry and dispose of according to sd Grosvenn18 order wcl1 is not done, to his great damage. . . . The Iury . . . found for the plaint. Fifteen pounds twelve Shillings and costs of Court allowd thirty three Shillings and two pence.